         Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     )
                                              )
                                              )
                                              )
        v.                                    )
                                              )       Criminal No. 02-186
JAMES SEMME FRAZIER,                          )
                                              )
                               Defendant.     )

                                  MEMORANDUM OPINION

CONTI, Senior District Judge

        I.     Introduction

        Pending before the court is a pro se motion to correct clerical error, (ECF No. 306), filed

by defendant James Semme Frazier (“Frazier”), who is in the custody of the Federal Bureau of

Prisons (“BOP”) in Coleman, Florida, (ECF No. 306-1). On September 24, 2019, this court

granted Frazier’s unopposed motion to reduce sentence (ECF No. 303) filed under the First Step

Act of 2018 (the “First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194, and entered an order

(ECF No. 305) and amended judgment (ECF No. 304) reducing the sentence imposed upon

Frazier at count two of the indictment. Frazier in his pro se motion argues that this court’s

amended judgment does not accurately reflect his sentence in this case, and, therefore, the BOP

has inaccurately calculated his remaining sentence. (ECF No. 306.) The government argues,

among other things, that this court should not entertain Frazier’s motion because he is

represented by counsel with respect to his First Step Act motion, this court is without authority to

amend the amended judgment, and he may have recourse against the BOP for its miscalculation

of his sentence under 28 U.S.C. § 2241 in the jurisdiction in which he is incarcerated. (ECF No.

307.)
         Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 2 of 13



       For the reasons set forth in this opinion, the court agrees with the government. This

court’s amended judgment issued against Frazier under the First Step Act only altered his

sentence by reducing the length of the term of imprisonment imposed at count two of the

indictment. All the other provisions of the judgment dated September 14, 2005, which included

the amendments set forth in the order dated September 28, 2005, that provided the sentences

imposed at counts one and two shall fully concurrently run, shall concurrently run with any state

sentence, be served in state custody, and begin on September 19, 2002, remained in full force

and effect. His motion must be denied because Frazier is currently represented by counsel with

respect to the First Step Act. If, as it appears, the error that occurred was the BOP’s

miscalculation of his term of imprisonment, he must raise that issue in the proper forum. The

denial of Frazier’s motion will be without prejudice to him raising the BOP’s miscalculation of

his sentence under the appropriate statute in the appropriate jurisdiction.

       II.     Procedural History

       On September 10, 2002, a federal grand jury returned an indictment charging Frazier

with possession of a firearm by a convicted felon on or about May 31, 2002, in violation of 18

U.S.C. § 922(g)(1) (count one) and with possession with intent to distribute five grams or more

of a mixture and substance containing a detectable amount of cocaine base, in the form

commonly known as crack, a Schedule II controlled substance, on or about June 8, 2002, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii) (count two). (ECF No. 1.)

       The court granted Frazier’s motion to sever counts one and two for trial. Count one was

tried first, and on October 2, 2003, a jury found Frazier guilty of possession of a firearm by a

convicted felon (count one). On November 12, 2004, Frazier was sentenced at count one to a

term of imprisonment of eighty-five months to be followed by a term of supervised release of



                                                  2
           Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 3 of 13



thirty-six months. (ECF Nos. 124, 126.)

       In March 2005, Frazier was convicted by a jury of count two of the indictment. (ECF No.

153.) On September 6, 2005, this court sentenced Frazier with respect to count two. (ECF Nos.

179, 180.) The court on the record during the sentencing stated:

               [I]t is the judgment of the Court that the defendant, James Semme Frazier,
       is hereby committed to the custody of the Bureau of Prisons to be imprisoned for
       360 months. The defendant's sentence is to run concurrent with the defendant’s
       unexpired term of imprisonment imposed by this Court at count one of the same
       indictment filed at 02-186 on November 12, 3 2004.

(H.T. 9/06/2005 (ECF No. 199) at 27.) The court’s judgment entered on September 14, 2005,

however, provided that the term of imprisonment imposed at count two was “360 months.” (ECF

No. 180 at 2.) The court did not provide any instruction in the judgment that the sentence imposed

at count two was to concurrently run with the term of imprisonment of 85 months previously

imposed upon Frazier at count one of the indictment. (Id.)

       On September 15, 2005, Frazier filed a motion to amend judgment, or in the alternative, to

vacate judgment for resentencing. (ECF No. 183.) Frazier explained that because the court did not

specify in the judgment entered on September 14, 2005, that the term of imprisonment imposed at

count two was to concurrently run with the term of imprisonment imposed previously upon Frazier

at count one, the BOP would consecutively run the two terms of imprisonment. (Id. ¶ 4.) Frazier

also informed the court that after sentencing in this case with respect to count two, he was

transferred to state custody to serve a state sentence for a state parole violation sustained in the

Allegheny County Court of Common Pleas at Docket No. CC9616266. 1 (Id. ¶ 5.) According to

Frazier:



1
       As the government explains in its response in opposition to Frazier’s pending motion:

       Frazier had initially been in state custody from his arrest in June 2002, had remained
                                                 3
           Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 4 of 13



       -    the court and parties at the time of sentencing with respect to count two “assumed” that
            he would receive “credit for the three years he…[had] been in custody awaiting final
            resolution of his federal charges” (id.);

       -    because the court at the time of sentencing with respect to count two was unaware that
            he was in primary state custody, it did not specify that his sentences imposed at counts
            one and two should concurrently run with any state sentence imposed for the state
            parole violation and be served in state custody (id.);

       -    he would not receive federal credit for the three years he was detained pending
            resolution of this federal case or any time served in state custody for the state parole
            violation (ECF No. 183 ¶ 5);

       -    his federal sentence would not begin until he served the term of imprisonment imposed
            for the state parole violation (id.); and

       -    under those circumstances, the court should amend the judgment dated September 14,
            2005, with respect to count two to specifically state that the sentence imposed at count
            two should fully concurrently run with the term of imprisonment imposed at count one,
            and the federal sentence imposed in this case shall run concurrently with any state
            sentence imposed, be served in state custody, and begin on September 19, 2002 (id.)

       The court granted Frazier’s motion and on September 28, 2005, entered an order amending

the judgment entered on September 14, 2005. The September 28, 2005 order provided:

       [I]t is ORDERED that page two of the Judgment, “Imprisonment,” is amended to
       state:

               Pursuant to 18 U.S.C. §3584(a) and (b) and U.S.S.G., §5G1.3(c), the
               sentence at Count II of 360 months of imprisonment shall be fully
               concurrent to the sentence at Count I. Defendant’s sentence shall run
               concurrent to any state sentence and should be served in state custody,
               beginning September 19, 2002.



       in primary state custody due to a parole detainer, had been moved to federal custody
       only under a writ of habeas corpus ad prosequendum, and had returned to state
       custody after his federal sentencing for completion of his parole proceedings. Dkt.
       No. 183 at 2-3. This meant that the federal sentence ordinarily would not start to
       run until Frazier’s release from state custody, unless the Court stated that the
       Defendant’s sentence should be served in state custody beginning on September
       19, 2002 (the date of his federal initial appearance). Dkt. No. 183 at 3-4 (citing
       Barden v. Keohane, 921 F.2d 476, 480 (3d Cir. 1990)).

(ECF No. 307 at 2.)
                                                 4
        Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 5 of 13



(ECF No. 187.) Thus, Frazier’s sentence at count two of the indictment was set forth in the

judgment entered September 14, 2005, as amended by the order dated September 28, 2005.

       On July 9, 2019, Frazier filed a pro se letter requesting relief under the First Step Act. (ECF

No. 301.) On September 18, 2019, an assistant Federal Public Defender for this district entered his

appearance on behalf of Frazier. (ECF No. 302.) On the same day, Frazier’s counsel filed an

unopposed motion to reduce sentence under the First Step Act. (ECF No. 303.) In the motion,

Frazier requested the court to reduce Frazier’s sentence to

       a total of 262 months, consisting of 85 months at Count One and 262 months at
       Count Two, to be served concurrently; and reducing his sentence of supervised
       release to 3 years at each of Counts One; and 6 years at Count Two to be served
       concurrently, pursuant to Section 404 of the First Step Act.

(Id. at 1.) On September 24, 2019, this court signed an order granting Frazier’s First Step Act

motion. 2 (ECF No. 305.) The order provided that Frazier’s sentence at count two would be

reduced from a term of imprisonment of 360 months

       to a term of imprisonment of 262 months at count two, to be concurrently served
       with the term of imprisonment of 85 months imposed at count one on November
       23, 2004, and a term of supervised release of six years at count two, to be
       concurrently served with the term of supervised release of three years imposed at
       count one on November 23, 2004, with all conditions of supervised release
       originally imposed upon defendant to remain in full force and effect; and

               IT IS FURTHER ORDERED that all other provisions of the Judgments
       entered on November 23, 2004, and September 14, 2005, unless otherwise referred
       to in this order and the accompanying order reducing defendant's sentence, shall
       remain unchanged and in full force and effect.

(ECF No. 305.) On the same day, the court signed an amended judgment under the First Step Act. 3

(ECF No. 304.) The amended judgment entered under the First Step Act provided:



2
       The order granting Frazier’s First Step Act motion was signed on September 24, 2019,
and entered on the docket by the court eight days later on October 2, 2019. (ECF No. 305.)
3
       The amended judgment reducing Frazier’s sentence under the First Step Act was signed
                                                 5
        Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 6 of 13




(ECF No. 304.) The amended judgment also provided: “Except as otherwise provided, all

provisions of the judgment dated 9/14/2005 shall remain in effect.” (Id. (emphasis added).)

As explained above, the judgment dated September 14, 2005, included the amendments set forth

in the order dated September 28, 2005.

       On March 6, 2020, Frazier filed the pending motion to correct clerical error arguing that

the BOP is calculating his reduced sentence of 262 months as “22 years, 7 months, and 24 days.”




by the court on September 24, 2019, and entered on the docket seven days later on October 1,
2019.
         The order granting Frazier’s First Step Act motion should have been entered on the
docket immediately before the amended judgment reducing Frazier’s sentence under the First
Step Act; indeed, the order granting Frazier’s First Step Act motion refers to the amended
judgment dated September 24, 2019, as if it had been entered on the docket immediately after the
entry of the order granting the motion. (ECF No. 305 (“all other provisions of the Judgments
entered on November 23, 2004, and September 14, 2005, unless otherwise referred to in this
order and the accompanying order reducing defendant's sentence, shall remain unchanged and
in full force and effect”) (emphasis added).)
         Any error created by the docketing of the order and amended judgment out of order and
belatedly, i.e., approximately one week after the documents were signed by the court, was
inadvertent and does not substantively change the amended judgment, which reduced Frazier’s
sentence at count two and incorporated by reference the September 14, 2005 judgment, as
amended by the September 28, 2005 order.



                                               6
          Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 7 of 13



(ECF No. 306 at 3.) According to Frazier, the BOP would properly calculate his sentence if the

court amended its order amending judgment to provide:

          [T]he sentence at Count 2 shall be fully concurrent to [the] sentence at Count
          1…beginning RETROACTIVELY [on] September 19, 2002.

(Id. at 4.)

        On March 20, 2020, the government filed a response to Frazier’s motion. (ECF No. 307.)

In the motion, the government argues, among other things, that this court should deny the motion

because: (1) Frazier filed his motion pro se while represented by counsel with respect to the First

Step Act; and (2) Frazier’s motion does not describe a clerical error, which this court has authority

to correct. The government acknowledges, however, that while “[t]his Court’s October 2019

rulings did not specifically refer to the September 28, 2005 order…[it] did not directly contradict

it either[,]” and under those circumstances, Frazier may be able to challenge the BOP’s

computation of his sentence by pursuing his administrative remedies with the BOP and by filing a

motion under 28 U.S.C. § 2241 in the district of his confinement, i.e., the Middle District of

Florida. (Id. at 7.)

        Frazier’s motion to correct clerical error having been fully briefed is now ripe to be decided.

        III.    Discussion

                A. Frazier is not entitled to hybrid representation.

        The Third Circuit Court of Appeals has explained:

        Pro se litigants have no right to “hybrid representation” because “[a] defendant does
        not have a constitutional right to choreograph special appearances by counsel.”
        McKaskle v. Wiggins, 465 U.S. 168, 183, 104 S.Ct. 944, 79 L.Ed.2d 122 (1984).
        “Once a pro se defendant invites or agrees to any substantial participation by
        counsel, subsequent appearances by counsel must be presumed to be with the
        defendant's acquiescence, at least until the defendant expressly and unambiguously
        ... request[s] that ... counsel be silenced.” Id.




                                                  7
        Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 8 of 13



United States v. Turner, 677 F.3d 570, 578 (3d Cir. 2012). A court may deny a pro se motion filed

while the defendant is represented by counsel, United States v. Cunningham, No. CR 05-601-02,

2006 WL 8446206, at *2 (E.D. Pa. Aug. 17, 2006) (“Defendant has not asked to dismiss his

counsel and represent himself and his attorney has not adopted the instant Motion, the Motion

may, therefore, be denied on this ground.”), and refer the motion to the defendant’s counsel to

address the issues raised in the pro se motion with the defendant, Turner, 677 F.3d at 578

(explaining the Third Circuit Court of Appeals’ rule pursuant to which pro se motions filed by

represented parties are forwarded to the counsel of record).

       On September 18, 2019, an assistant Federal Public Defender for this district entered his

appearance on behalf of Frazier and filed a First Step Action motion of Frazier’s behalf. (ECF Nos.

302, 303.) On March 6, 2020, Frazier filed the pending motion to correct clerical error. (ECF No.

306.) Frazier’s counsel has not withdrawn his appearance in this case, i.e., Frazier was represented

by counsel on March 6, 2020, when he filed his motion to correct clerical error and is currently

represented by counsel. Frazier is not entitled to hybrid representation in this case. Under those

circumstances, his motion to correct clerical error, which is based upon the original First Step Act

motion filed by his counsel and the court’s amended judgment issued in response to the First Step

Act motion, will be denied without prejudice. The motion to modify will be referred to Frazier’s

counsel for Frazier’s counsel to review and discuss with Frazier.

               B. Even if Frazier’s pro se motion was properly before this court, this court
                  did not commit a clerical error, and there is no need to correct the amended
                  judgment under Federal Rule of Criminal Procedure 36.

       Frazier requests the court to modify its amended judgment reducing his sentence under the

First Step Act because the court made a clerical error in the amended judgment. Federal Rule of

Criminal Procedure 36 provides: “After giving any notice it considers appropriate, the court may



                                                 8
         Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 9 of 13



at any time correct a clerical error in a judgment, order, or other part of the record, or correct an

error in the record arising from oversight or omission.” One court has explained:

       “[A] clerical error must not be one of judgment or even misidentification, but
       merely of recitation, of the sort that a clerk or amanuensis…might commit,
       mechanical in nature.” United States v. Guevremont, 829 F.2d 423, 426 (3d Cir.
       1987)….So, although Rule 36 permits modification of sentences resulting from
       clerical errors in the judgment, it furnishes no basis for correcting a sentence's
       substantive errors. United States v. Bennett, 423 F.3d 271, 278 (3d Cir. 2005); see
       also United States v. Werber, 51 F.3d 342, 347–48 (2d Cir. 1995) (holding that a
       correction to a sentence based on the sentencing judge's unstated intention to credit
       a defendant for time served in presentence detention amounts to a correction based
       on “an error of law, not an error of transcription” and thus falls outside the scope
       of Rule 36).

United States v. Maney, No. CR 03-448, 2017 WL 1838767, at *2 (D.N.J. May 8, 2017) (footnotes

omitted). The Third Circuit Court of Appeals has explained that substantive changes in the

judgment imposing sentencing may not be amended via Rule 36. United States v. Bennett, 423

F.3d 271, 278 (3d Cir. 2005). The court in Bennett explained:

       “As courts have held in the context of Rule 36's twin, Federal Rule of Civil
       Procedure 60(a), a clerical error “must not be one of judgment or even of
       misidentification, but merely of recitation, of the sort that a clerk or amanuensis
       might commit, mechanical in nature.” This definition of a clerical error is equally
       applicable in the context of Rule 36.... Because the ... errors were made in the oral
       order itself, they arose from an oversight or omission by the court, rather than
       through a clerical mistake, and thus are not within the purview of Rule 36.”

Id. (quoting United States v. Guevremont, 829 F.2d 423, 426 (3d Cir.1987)).

       In contrast to Rule 36, Federal Rule of Criminal Procedure 35 provides, in pertinent part:

       (a) Correcting Clear Error. Within 14 days after sentencing, the court may
       correct a sentence that resulted from arithmetical, technical, or other clear error.

FED. R. CRIM. P. 35(a).

       Here, the court’s amended judgment reducing Frazier’s sentence under the First Step Act

accurately sets forth the sentence requested by Frazier’s counsel in his First Step Act motion. The

amended judgment entered under the First Step Act altered the judgment entered on September

                                                 9
        Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 10 of 13



14, 2005, which included the amendments set forth in the order dated September 28, 2005, only to

the extent it reduced the terms of imprisonment and supervised release imposed at count two, as

permitted by the First Step Act. 4 Indeed, the amended judgment entered under the First Step Act

provided: “Except as otherwise provided, all provisions of the judgment dated 9/14/2005 shall

remain in effect.” (ECF No. 304.) The order granting the First Step Act motion, which was signed

on the same date as the amended judgment, provided: “[A]ll other provisions of the Judgments

entered on November 23, 2004, and September 14, 2005, unless otherwise referred to in this

order and the accompanying order reducing defendant's sentence, shall remain unchanged

and in full force and effect.” (ECF No. 305 (emphasis added).)

       As discussed above, the judgment dated September 14, 2005, included the amendments set

forth in the order dated September 28, 2005. The September 14, 2005 judgment, therefore,

included the following provisions: “[T]he sentence at Count II of 360 months of imprisonment

shall be fully concurrent to the sentence at Count I. Defendant’s sentence shall run concurrent to

any state sentence and should be served in state custody, beginning September 19, 2002.” (ECF

No. 187.) Neither the amended judgment entered under the First Step Act nor the order granting

Frazier’s First Step Act motion altered or otherwise changed that language. The terms of

imprisonment imposed at counts one and two, therefore, shall run fully concurrently and the




4
         Under the First Step Act, a district court has limited authority to “impose a reduced
sentence as if sections 2 and 3 of the Fair Sentencing Act…were in effect at the time the covered
offense was committed.” First Step Act § 404(b). The First Step Act does not expressly authorize
a district court to conduct a plenary resentencing of the defendant. A district court cannot conduct
a plenary resentencing under the First Step Act because the First Step Act specifically provides
that the sentencing is limited to imposing a reduced sentence “as if sections 2 and 3 of the Fair
Sentencing Act” were in effect when the defendant committed the offense. First Step Act § 404(b).

                                                10
        Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 11 of 13



federal sentence imposed in this case shall concurrently run with any state sentence, be served in

state custody, and begin on September 19, 2002. There was no clerical error made. 5

       It appears that the BOP failed to recognize that the judgment entered September 14, 2005,

included the amendments set forth in the order dated September 28, 2005. All the provisions of

the judgment dated September 14, 2005, which was amended by the order dated September 28,

2005, however, remain in full force and effect. Based upon the foregoing, to the extent Frazier’s

pro motion to correct clerical error is properly before the court, it would need to be denied.

               C. Frazier may have recourse against the BOP under 28 U.S.C. § 2241 in the
                  district in which he is confined.

       28 U.S.C. § 2241 “‘confers habeas jurisdiction to hear the petition of a federal prisoner

who is challenging not the validity but the execution of his sentence.’” Cardona v. Bledsoe, 681

F.3d 533, 535 (3d Cir. 2012) (quoting Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 241 (3d

Cir.2005)). The Third Circuit Court of Appeals has defined “execution” as “to ‘put into effect’ or

‘carry out.’” Id. (quoting Woodall, 432 F.3d at 243). Under § 2241, a federal prisoner may

challenge “BOP conduct that conflict[s]…with express statements in the applicable sentencing

judgment.” Id. To challenge the BOP’s execution of his or sentence, a federal prisoner must “allege

that BOP's conduct was somehow inconsistent with a command or recommendation in the

sentencing judgment.” 6 Id.



5
       Assuming for the sake of argument that the court’s statement in the amended judgment
reducing Frazier’s sentence under the First Step Act that “[e]xcept as otherwise provided, all
provisions of the judgment dated 9/14/2005 shall remain in effect[,]” (ECF No. 304), was
unclear, it would be a clerical error not to include that the judgment dated September 14, 2005,
was amended by the order dated September 28, 2005.
6
       A federal prisoner must exhaust his administrative remedies before seeking relief under §
2241. The Third Circuit Court of Appeals has explained:
       Federal prisoners are ordinarily required to exhaust available administrative
       remedies before seeking relief under § 2241. Moscato v. Fed. Bureau of Prisons,
                                                 11
        Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 12 of 13



       Here, the court discerns that Frazier in his pro se motion to correct clerical error is attacking

the BOP’s execution of his sentence rather than the validity 7 of the amended sentence set forth in

the court’s amended judgment reducing his sentence under the First Step Act. Frazier is alleging

that the BOP calculated his sentence and is executing his sentence in a way that contradicts the

sentence imposed by this court. Any inconsistency between the sentence imposed by this court and

the BOP’s calculation may be due to the BOP’s failure to recognize that the judgment entered

September 14, 2005, included the amendments set forth in the order dated September 28, 2005.

Frazier, therefore, may be entitled to relief under § 2241 if he exhausts his administrative remedies

within the BOP, 8 files a habeas petition in the district in which he is incarcerated, and can show

that the BOP’s execution of his sentence contradicts the sentence imposed by this court.

       IV.     Conclusion

       This court will not entertain Frazier’s pro se motion to correct clerical error (ECF No. 306)

because he is represented by counsel and not entitled to hybrid representation. The motion will,

therefore, be denied. Even if this court could consider Frazier’s motion, however, it would be

denied because this court did not make a clerical error in the amended judgment issued pursuant

to the First Step Act. Under that amended judgment, Frazier’s sentence imposed at counts one and



       98 F.3d 757, 760 (3d Cir.1996); see also Rogers v. United States, 180 F.3d 349,
       358 & n. 16 (1st Cir.1999); Little v. Hopkins, 638 F.2d 953, 953–54 (6th Cir.1981)
       (per curiam). In order to exhaust, petitioners must satisfy the procedural
       requirements of the administrative remedy process.4 Moscato, 98 F.3d at 761–62.

Muniz v. Zickefoose, 460 F. App'x 165, 166 (3d Cir. 2012).
7
        28 U.S.C. § 2255 confers federal courts with jurisdiction over habeas petitions filed by
federal inmates that attack the validity of a sentence as opposed to an attack on the execution of a
sentence by the BOP. Cardona, 681 F.3d at 535.
8
        Here, the court does not opine whether Frazier has exhausted his administrative remedies
within the BOP.
                                                  12
        Case 2:02-cr-00186-JFC Document 308 Filed 04/30/20 Page 13 of 13



two shall fully concurrently run and his federal sentence imposed at counts one and two shall

concurrently run with any state sentence imposed, be served in state custody, and begin on

September 19, 2002. To the extent the BOP’s calculation of Frazier’s sentence contradicts with

the foregoing and the BOP is improperly executing the sentence, Frazier may be entitled to relief

under § 2241. The motion to correct clerical error will, therefore, be denied without prejudice to

Frazier filing an appropriate motion in the appropriate district in accordance with this opinion.

       An appropriate order will be entered.

                                                      BY THE COURT,

Dated: April 30, 2020                                 /s/ JOY FLOWERS CONTI
                                                      Joy Flowers Conti
                                                      Senior United States District Court Judge




                                                13
